[hemp.jpg]

The Industrial Hemp and Medical Marijuana Consulting Company, Inc.
PROFESSIONAL CONSULTING
SERVICES AGREEMENT
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



THIS CONSULTING SERVICES AGREEMENT (the "Agreement") is entered into the
execution date signed below by and between THE INDUSTRIAL HEMP AND MEDICAL
MARIJUANA CONSULTING COMPANY, INC., hereinafter referred to as “IHMMCC”, a
Nevada Corporation, for itself and its heirs, executors, administrators, related
entities and assigns, and LIBERATED ENERGY, INC. (LIBE), whose signature is
executed below, hereinafter referred to as “Client”.
 
WHEREAS, Client is interested in obtaining professional consulting services in
the Industrial Hemp/Medical Marijuana Industry; and WHEREAS, IHMMCC has agreed
to provide the following and other related professional services for
Client:  Consulting Services specific to the Industrial Hemp/Medical Marijuana
Industry in the area of sales and marketing strategy, press releases, public
company venues, and general industry specific business guidance.
 
NOW, THEREFORE, for and in consideration of the promises and the mutual
covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
on the terms and conditions set forth herein, the parties have agreed and hereby
do agree as follows:
 
Services
IHMMCC shall provide to Client the professional services listed above on a
continuing basis during the term of the Agreement.
 
Engagement
The Client hereby engages IHMMCC to provide the professional services stated
herein.
 
Excluded Services and Liabilities
IHMMCC has no obligation or authority under this Agreement, and shall not
undertake, any activity which is prohibited by the federal government in regard
to Industrial Hemp/Medical Marijuana regardless of the implementation of any
State Medical Marijuana Program. Moreover, the parties acknowledge and agree
that IHMMCC may not be held responsible for any damages, costs, or liabilities
related to the any such services delivered by the Client related to Industrial
Hemp/Medical Marijuana.
 
Professional Services
IHMMCC shall use its best efforts to ensure that all professional services
provided by IHMMCC are provided in compliance at all times with all applicable
state and federal laws, rules, and regulations.
 
Professional Fees
The Client and IHMMCC agree that the fees set forth in this Section are being
paid to IHMMCC in consideration for its extensive business knowledge and
experience in the Industrial Hemp/Medical Marijuana Industry and that such fees
have been negotiated at arm's length and are fair, reasonable, and consistent
with fair market value of the services furnished by IHMMCC.
 
IHMMCC is a wholly owned subsidiary of Hemp, Inc. (OTC: HEMP)
__FP_____  ___B.P._
Initial               Initial
 
Page 1 of 4
 
 

--------------------------------------------------------------------------------

 
 
Payment Terms
The Client shall pay to IHMMCC a Professional Consulting Fee of Seven Million,
Two Hundred Thousand COMMON Restricted Shares of stock and One Hundred Dollars
(Monthly) for each term of the Agreement, with said stock and cash being made
payable to HEMP, INC. (EIN: 45-5043151) The initial payment of Seven Million,
Two Hundred Thousand Common Restricted Shares of stock and One Hundred Dollars
in cash is due upon the execution of this agreement. A yet to be determined
quarterly payment shall be due and payable on the first day of the first month
of each calendar quarter, and the monthly cash due is payable on the 1st of each
calendar month.  Said payment shall represent payment for the cost of the
professional consulting services for use by the Client. If payment is not
remitted within thirty (30) business days of the date of such payment due date,
all services provided by IHMMCC to Client will automatically terminate and
Client will remain liable for the payment.
 
The Professional Consulting Services Fee may be adjusted from time to time which
adjustment mutually approved by Client and IHMMCC.
 
Fee Agreement
The Client agrees to pay all IHMMCC related Fees.  IHMMCC may establish or
change Professional Consulting Services Fees for Renewal Terms by emailing the
Client via the email address provided by the Client, or by otherwise notifying
the Client in writing in advance of the applicable Renewal Term. This Agreement
is personal to the Client, and the Client may not assign the Client’s rights or
obligations to any third party.
 
Term
The parties intend that the term of the arrangements under this Agreement shall
be for three (3) years with one (1) year renewal options.
                                          .
Renewal
Professional services provided by IHMMCC are extended/renewed by the Client
making a renewal payment.
 
Termination by IHMMCC with Cause
This Agreement may be terminated by IHMMCC upon a material breach of any
provision of this Agreement by Client that is not cured within thirty (30) days
after written or oral notice is given to Client specifying the nature of the
alleged breach or upon any change in law or regulation that would inure to the
detriment of IHMMCC.
 
Termination by IHMMCC without Cause
This Agreement may be terminated by IHMMCC without cause upon thirty (30) days
written notice to Client.
 
Termination by Client with Cause
This Agreement may be terminated by Client upon a material breach of any
provision of this Agreement by IHMMCC that is not cured within thirty (30) days
after written notice is given to IHMMCC specifying the nature of the alleged
breach or upon any change in law or regulation that would inure to the detriment
of Client. In the event of termination of this agreement all fees owed IHMMCC by
client remains due and payable as per the payment terms section of the
agreement, for the entire term of the agreement
 
Termination by Client without Cause
This Agreement may be terminated by Client without cause upon thirty (30) days
written notice to IHMMCC.  In the event said Agreement is terminated without
cause there shall be no proration of the initial or quarterly fee due from
Client. In the event of termination of this agreement all fees owed IHMMCC by
client remains due and payable as per the payment terms section of the
agreement, for the entire term of the agreement
 
Additional Remedies
In the event the default by either party involves the failure to make a payment
as provided in this Agreement, the non-defaulting party shall, in addition to
the recovery of the unpaid amount, be entitled to reasonable attorney's fees and
costs of collection, and shall be further entitled to interest on such unpaid
amounts from the date such amounts become due and payable..
 
IHMMCC is a wholly owned subsidiary of Hemp, Inc. (OTC: HEMP)
__FP_____  ___B.P._
Initial               Initial
 
Page 2 of 4
 
 

--------------------------------------------------------------------------------

 
 
Effect of Termination
In addition to any other provisions of this Agreement, if this Agreement is
terminated pursuant to the above, then neither the Client nor their affiliates
may use, rely upon, or represent to any person or entity, the affiliation with
IHMMCC for any purpose.
 
No Warranty
The Client acknowledges that IHMMCC has not made and will not make any express
or implied warranties or representations that the services provided by IHMMCC
will result in any particular amount or level of revenues to the Client or
income to any Client.
 
Notices
Except as otherwise expressly set forth herein, all notice required or permitted
to be given hereunder shall be in writing and shall be deemed effective when
personally delivered, sent via overnight delivery or, if mailed, three (3) days
after the date deposited in the United States Mail, postage prepaid, registered,
or certified, and return receipt requested or by email communication. Unless
changed by written notice given by one party to the other as provided herein,
such notices shall be given to IHMMCC at the following address:
 
The Industrial Hemp and Medical Marijuana Consulting Company, Inc.
8174 Las Vegas Boulevard South, #109-367
Las Vegas, Nevada  89123
 
Such notices shall be given to the Client at the address and/or email listed on
file with IHMMCC.
 
Severability
In the event that any of the provisions of this Agreement are held to be invalid
or unenforceable by any court of competent jurisdiction, the remaining
provisions hereof shall not be affected thereby, and the provision found invalid
or unenforceable shall be revised or interpreted to the extent permitted by law
so as to uphold the validity and enforceability of this Agreement and the intent
of the parties as expressed herein.
 
Governing Law
This Agreement shall be governed by, and interpreted, construed, and enforced in
accordance with, the laws of the State of Nevada and venue shall be in Clark
county Nevada.
 
Entire Agreement
This Agreement, along with all amendments and counterparts referred to herein,
constitute the entire agreement between the parties with respect to the subject
matter hereof and supersedes any and all prior agreements, either oral or
written, between the parties with respect thereto. Any modification to this
Agreement must be made in writing and signed by all of the parties.
 
Headings
The section headings used in this Agreement are included solely for convenience
and shall not affect the interpretation of this Agreement.
 
Waiver
No term or condition of this Agreement shall be deemed to have been waived
except by written instrument of the party charged with such waiver.
 
Construction of Words
The language herein shall be construed, in all cases, according to its plain
meaning and not for or against either party.
 
IHMMCC is a wholly owned subsidiary of Hemp, Inc. (OTC: HEMP)
__FP_____  ___B.P._
Initial               Initial
 
Page 3 of 4
 
 

--------------------------------------------------------------------------------

 

Prevention of Performance by IHMMCC
IHMMCC shall not be liable for any loss or damage to the Client (including,
without limitation, direct, indirect, incidental and consequential damages) due
to any failure in its performance hereunder; (i) because of compliance with any
order, request, or control of any governmental authority or person purporting to
act therefore, whether or not said order, request or control ultimately proves
to have been invalid; or (ii) when its performance is interrupted, frustrated or
prevented, or rendered impossible or impractical because of wars, hostilities,
public disorders, acts of terrorism, enemies, sabotage, strikes, lockouts, labor
or employment difficulties, fires, or acts of God, or any cause beyond its
control, whether or not similar to any of the foregoing. Without limitation of
the foregoing, PEN shall not be required to challenge or resist any such order,
request or control, or to proceed or attempt to proceed with performance if such
performance shall involve additional expense or a departure from its normal
practices, unless the parties shall expressly agree as to the further
obligations (including, without limitation, an obligation to bear all or part of
any such additional expense) to be borne by the Client as a result thereof.
 
Waiver of Breach
The waiver of any breach of any term or condition of this Agreement shall not be
deemed to constitute the waiver of any subsequent breach of the same or any
other term or condition hereof.
 
Remedies
The remedies provided to the parties by this Agreement are not exclusive or
exhaustive, but cumulative and in addition to any other remedies the parties may
have, at law or in equity.
 
Attorney's Fees
If legal action is commenced by either party to enforce or defend its rights
under this Agreement, the prevailing party in such action shall be entitled to
recover its costs and reasonable attorneys' fees in addition to any other relief
granted. The term "prevailing party" shall mean the party in whose favor final
judgment after appeal (if any) is rendered with respect to the claims asserted
in the complaint, and the term "reasonable attorneys' fees" are those attorneys'
fees actually incurred in obtaining a judgment in favor of the prevailing party.
 
Survival
The indemnities, representations and warranties set forth herein shall survive
the expiration, termination, or rescission of this Agreement for a period of one
(1) year.
 
Counterparts
This Agreement may be executed in one or more counterparts, each of which shall
for all purposes be deemed to be an original and all of which shall constitute
one and the same instrument.
 
IN WITNESS WHEREOF, the parties have duly executed this Professional Consulting
Services Agreement effective on this _________ day of __________, 201__.
 
THE INDUSTRIAL HEMP AND MEDICAL MARIJUANA CONSULTING COMPANY, INC., a wholly
owned subsidiary of Hemp, Inc.
 
 
/s/Bruce
Perlowin__________________________________________                                                                                                           Dated:                      _____3/24/14___________
By: Industrial Hemp and Medical Marijuana Consulting Company, Inc.
 
/s/Frank
Pringle__________________________________________                                                                                                           Dated:                       
_______3/24/2014_______
Client
 
Print Name:                      Frank Pringle___________________
 
Address:                             109 Bortons Rd_________________
 
City/State/Zip:                    Marlton, N.J. 08053_____________
 
Email Address:                   _____________________________
 
Phone:                                609-707-1519_________________
 
Fax:                                    ____________________________
 

IHMMCC is a wholly owned subsidiary of Hemp, Inc. (OTC: HEMP)
________  ________
Initial               Initial
 
Page 4 of 4
 
 

--------------------------------------------------------------------------------

 
